            Case 1:20-cr-00113-DLH Document 2 Filed 07/08/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                         INDICTMENT

                                                  Case No. _________________________
                      v.
                                                  Violations: 18 U.S.C. §§ 2251(a),
                                                  2251(e), 2252(a)(2), 2252(b)(1), 2253(a),
 QUINCY LOUIS FRICK                               2261A(2)(B), and 2261(b)

                                       COUNT ONE

                               Sexual Exploitation of a Child

The Grand Jury Charges:

       From in or about November 2019 to in or about February 2020, in the District of

North Dakota, and elsewhere,

                                 QUINCY LOUIS FRICK

did knowingly use, persuade, induce, entice, and coerce K.B., a person whom he knew to

be 13 to 14 years of age, to engage in sexually explicit conduct for the purpose of

producing visual depictions of such conduct, knowing, and having reason to believe, that

such visual depictions were produced using materials that have been mailed, shipped, and

transported in or affecting interstate and foreign commerce by any means, including by

computer;

       In violation of Title 18, United States Code, Sections 2251(a) and 2251(e).
         Case 1:20-cr-00113-DLH Document 2 Filed 07/08/20 Page 2 of 6




                                     COUNT TWO

           Receipt of Images Depicting the Sexual Exploitation of Children

The Grand Jury Further Charges:

       From in or about November 2019 to in or about February 2020, in the District of

North Dakota, and elsewhere,

                                QUINCY LOUIS FRICK

knowingly received visual depictions using a means and facility of interstate and foreign

commerce, to wit, the internet, which depictions had been transported in interstate and

foreign commerce by any means, including by computer, the production of which visual

depictions involved the use of a 13-to14-year-old minor engaging in sexually explicit

conduct and which depictions were of such conduct;

       In violation of Title 18, United States Code, Sections 2252(a)(2) and 2252(b)(1).




                                            2
         Case 1:20-cr-00113-DLH Document 2 Filed 07/08/20 Page 3 of 6




                                     COUNT THREE

        Distribution of Images Depicting the Sexual Exploitation of Childre n

The Grand Jury Further Charges:

       From in or about November 2019 to in or about February 2020, in the District of

North Dakota,

                                QUINCY LOUIS FRICK

knowingly distributed visual depictions using a means and facility of interstate and

foreign commerce, specifically, the internet, the production of which visual depictions

involved the use of minors engaging in sexually explicit conduct and which depictions

were of such conduct;

       In violation of Title 18, United States Code, Sections 2252(a)(2) and 2252(b)(1).




                                             3
         Case 1:20-cr-00113-DLH Document 2 Filed 07/08/20 Page 4 of 6




                                     COUNT FOUR

                       Transfer of Obscene Materials to Minors

The Grand Jury Further Charges:

      From in or about November 2019 to in or about February 2020, in the District of

North Dakota,

                                QUINCY LOUIS FRICK

did knowingly transfer obscene material to individuals who had not attained the age of 16

years, knowing that such other individuals had not attained the age of 16 years, using any

facility and means of interstate and foreign commerce;

      In violation of Title 18, United States Code, Section 1470




                                            4
         Case 1:20-cr-00113-DLH Document 2 Filed 07/08/20 Page 5 of 6




                                     COUNT FIVE

                                     Cyberstalking

      The Grand Jury Further Charges:

      From in or about November 2019 to in or about February 2020, in the District of

North Dakota, and elsewhere,

                                QUINCY LOUIS FRICK,

with the intent to harass and intimidate, used an interactive computer service, and an

electronic communications service and electronic communication system of interstate

commerce, and any other facility of interstate and foreign commerce, specifically, the

internet, to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause substantial emotional distress to K.B.;

      In violation of Title 18, United States Code, Section 2261A(2)(B) and 2261(b).




                                            5
          Case 1:20-cr-00113-DLH Document 2 Filed 07/08/20 Page 6 of 6




                                FORFEITURE ALLEGATION

The Grand Jury Further Finds Probable Cause That:

       Upon conviction of violating Title 18, United States Code, Section 2252, as

charged in this Indictment,

                                  QUINCY LOUIS FRICK

shall forfeit to the United States any and all matter which contains visual depictions

produced, transported, shipped, and received in violation thereof and any and all property

used and intended to be used in any manner and part to commit and to promote the

commission of such violations, including, but not limited to, the following:

           • One LG Model LML212VL Smartphone, MEID: 089269198500099112.

       By virtue of commission of one or more of the felony offenses as charged in this

Indictment, all right, title, and interest in the above-described property is vested in the

United States and is hereby forfeited to the United States, pursuant to Title 18, United

States Code, Section 2253(a).

                                            A TRUE BILL:

                                           _________________________________
                                            /s/ Foreperson
                                            Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

GLD/tmg




                                               6
